Citation Nr: 1202363	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-43 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to November 1971, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A May 2011 letter informed him that his hearing was scheduled for July 2011.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).


FINDINGS OF FACT

1.  Bilateral hearing loss disability is not etiologically related to active service.

2.  Tinnitus is not etiologically related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A.          § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at            38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that all required notice was sent to the Veteran prior to the February 2008 rating decision on appeal.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims on appeal.  The Veteran's service treatment records are of record, as are treatment records from VA medical providers identified by the Veteran as having relevant records.  The Veteran has been afforded an appropriate VA medical examination in response to the claims.

The Board notes that the Veteran's representative has requested an expert opinion regarding the etiology of the Veteran's left ear hearing loss and tinnitus.  The Board notes, however, that the Veteran has been provided with a full and competent examination by an audiologist who has provided appropriate opinions with adequate rationale.  There is no reason for the Board to believe that additional opinions would be supportive of the Veteran's claims.  Therefore, the Board has concluded that the medical opinion evidence currently of record is sufficient to decide the claims.  Consequently, VA is not obliged to obtain additional medical opinions.  Neither the Veteran nor his representative has identified any other outstanding evidence that could be obtained to substantiate the Veteran's claims; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.

Legal Principles 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A Veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A.  §§ 1111, 1137; 38 C.F.R. § 3.304.

Only conditions that are recorded in physical examination reports are to be considered as "noted."  A veteran's reported history of the pre-existence of a disease or injury does not constitute notation of such disease or injury, but is considered with all other evidence in determining if the disease or injury pre-existed service.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002);     38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

A review of the Veteran's service treatment records shows that at the time of his enlistment examination in May 1968, the Veteran was afforded an audiological evaluation.  The audiogram results were as follows: 







HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
5
LEFT
15
0
0
20
50

At entrance, the Veteran was diagnosed with high frequency hearing loss in the left ear.  There is no evidence in the service treatment records indicating that the Veteran complained of or received treatment for hearing loss or tinnitus while he was in active service.  At the time of his separation from active service in November 1971, the Veteran was afforded another audiological evaluation.  The results were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
10
5
15
20
25

On a Report of Medical History dated in November 1971, the Veteran marked that he had either a history of or currently had hearing loss.  There is no indication from the separation examination report that the Veteran complained of symptoms of tinnitus at the time of his separation from active service.

The Board notes that not only was there no significant decrease in the Veteran's hearing ability during his active service, but the Veteran's hearing actually seemed to improve while he was in active service. 

In August 2009, the Veteran was afforded a VA audiological examination.  At that time, the Veteran reported that he had experienced left ear hearing loss since military service.  He reported a history of active duty noise exposure in the form of heavy equipment (such as helicopters) and combat noise while serving in the Republic of Vietnam, as well as gunfire while working as a drill instructor on the rifle range.  The Veteran denied recreational and occupational noise exposure.  The Veteran also reported tinnitus in the left ear only, occurring two to three times per month.  The Veteran reported that the onset of left-ear tinnitus was "many years" ago, but he could not remember specifically when it began.  

Audiogram results, in puretone thresholds, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
20
20
60
70
LEFT
95
85
100
105
105+

The examiner diagnosed the Veteran with mild to severe sensorineural hearing loss in his right ear, severe to profound mixed hearing loss in his left ear, and tinnitus in the left ear. 

The examiner opined that the Veteran's bilateral hearing loss disability and tinnitus were less likely than not caused by noise exposure during active service.  In this regard, the examiner noted that the Veteran had pre-existing high frequency hearing loss in the left ear shown at enlistment in 1968.  She found that there was currently high frequency sensorineural hearing loss bilaterally, with a conductive overlay in the left ear that would not be a result of noise exposure.  The audiologist noted that noise exposure typically caused high frequency sensorineural hearing loss, but the separation audiogram showed normal hearing bilaterally.  She noted that she could not explain without resort to speculation why the entrance examination revealed high frequency hearing loss in the left ear, but the separation examination did not.  She further found that without evidence of high frequency hearing loss at separation, tinnitus was less likely than not due to military noise exposure. 

The Board notes that the Veteran is competent to report when he first experienced symptoms of hearing loss and tinnitus, and such statements could potentially show continuity of symptoms such as to enable a grant of service connection.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  As noted above, the Veteran told the April 2009 examiner that he first noticed left-ear hearing loss in service.  The evidence reflects that the Veteran's left-ear hearing loss pre-existed service.  As such, the Veteran would have noticed left-ear hearing loss in service.  The evidence also reflects, however, that the Veteran's left-ear hearing loss was not aggravated during service.  The Veteran has not indicated that he first experienced right-ear hearing loss or tinnitus during service, only that his left-ear tinnitus has been noticeable for "many years."  While the Veteran might sincerely believe that his current bilateral hearing loss disability and tinnitus are related to noise exposure in service, his lay opinion concerning this matter requiring medical expertise is of no probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As discussed above, the medical opinion addressing the etiology of the disabilities at issue is against the claims.

Accordingly, the preponderance of the evidence is against the claims, and entitlement to service connection for bilateral hearing loss disability and tinnitus is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied. 

Entitlement to service connection for tinnitus is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


